Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/310,247, filed on 11/10/2016, which was a 371 of PCT/EP2015/061508, filed on 05/26/2015.
Claims 11-25 and 26 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 12/15/2021), Applicants filed a response, and an amendment on 02/14/2022 as After Final amendment, amending claims 11-26 and canceling claims 7-10 is acknowledged. 
Claim(s) 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 11-21 and 23-26 are present for examination.

Applicants' arguments filed on 02/14/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 7-10, 12-13, 19-20, 21, 23-25 and 26 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Wang et al. (Enhanced activity of Rhizomucor miehei lipase by directed evolution of the propeptide. Appl. Microbiol. Biotechnol. (2012), 96: 443-450, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Yoshimi D. Barron, applicants’ representative on 02/17/2022. 

Amend the claim(s) as shown below:
11. (Currently Amended) A polynucleotide encoding a lipase comprising a first polynucleotide encoding the propeptide of the lipase operationally linked to a second polynucleotide encoding a lipase having at least 85% sequence identity to SEQ ID NO: 3, wherein the encoded propeptide has at least 85% wherein the alteration at one or more positions are corresponding to positions selected from the group consisting of: -15; -17; -18; -32; -33; -34: -35; -40; -50; -51; - 52;  -53; -54; -55; -56;  and -57 of SEQ ID NO: 2, wherein [[a]] the lipase contact zone is any of the major lipase contact zones selected from the group consisting of the amino acids corresponding to residues -57 to -50, -40 to -28, and -22 to -15 of SEQ ID NO: 2.

12. (Currently Amended) The polynucleotide of claim 11, wherein the sequence identity of one or more of the major lipase contact zones is at least 90% 

Cancel claims 13 and 22.

Allowable Subject Matter
	Claims 11-12, 14-21 and 23-26 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a polynucleotide encoding a lipase comprising a first polynucleotide encoding the propeptide of the lipase operationally linked to a second polynucleotide encoding a lipase having at least 85% sequence identity to SEQ ID NO: 3, wherein the encoded propeptide has at least 85% sequence identity with SEQ ID NO: 4 and comprises an alteration at one or more positions in a lipase contact zone, where the alteration independently is a substitution, an insertion or a deletion, wherein the alteration at one or more positions are corresponding to positions selected from the group consisting of: -15; -17; -18; -32; -33; -34: -35; -40; -50; -51; - 52;  -53; -54; -55; -56;  and -57 of SEQ ID NO: 2, wherein the lipase contact zone is any of the major lipase contact zones selected from the group consisting of the amino acids corresponding to residues -57 to -50, -40 to -28, and -22 to -15 of SEQ ID NO: 2. The prior art does not teach a polynucleotide encoding a lipase comprising a first polynucleotide encoding the propeptide of the lipase operationally linked to a second polynucleotide encoding a lipase having at least 85% sequence identity to SEQ ID NO: 3, wherein the encoded propeptide has at least 85% sequence identity with SEQ ID NO: 4 and comprises an alteration at one or more positions in a lipase contact zone, where the alteration independently is a substitution, an insertion or a deletion, wherein the alteration at one or more positions are corresponding to positions selected from the group consisting of: -15; -17; -18; -32; -33; -34: -35; -40; -50; -51; - 52;  -53; -54; -55; -56;  and -57 of SEQ ID NO: 2, wherein the lipase contact zone is any of the major lipase contact zones selected from the group consisting of the amino acids corresponding to residues -57 to -50, -40 to -28, and -22 to -15 of SEQ ID NO: 2.  A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656